Case 4:19-cv-00127-HBB Document 21 Filed 04/20/20 Page 1 of 15 PageID #: 462




                          UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF KENTUCKY
                               OWENSBORO DIVISION
                         CIVIL ACTION NO. 4:19-CV-00127-HBB


LYSA F. POWELL                                                                    PLAINTIFF


VS.


ANDREW SAUL, COMMISSIONER
SOCIAL SECURITY ADMINISTRATION                                                  DEFENDANT


                                MEMORANDUM OPINION
                                    AND ORDER

                                       BACKGROUND

       Before the Court is the complaint (DN 1) of Lysa F. Powell (APlaintiff@) seeking judicial

review of the final decision of the Commissioner pursuant to 42 U.S.C. § 405(g). Plaintiff has

filed a Motion for Summary Judgment and a Fact and Law Summary (DN 16, 17) and Defendant

has responded with a Fact and Law Summary (DN 20). For the reasons that follow, the final

decision of the Commissioner is AFFIRMED, and judgment is GRANTED for the

Commissioner.

       Pursuant to 28 U.S.C. § 636(c) and Fed. R. Civ. P. 73, the parties have consented to the

undersigned United States Magistrate Judge conducting all further proceedings in this case,

including issuance of a memorandum opinion and entry of judgment, with direct review by the

Sixth Circuit Court of Appeals in the event an appeal is filed (DN 12). By Order entered




                                               1
Case 4:19-cv-00127-HBB Document 21 Filed 04/20/20 Page 2 of 15 PageID #: 463




December 4, 2019 (DN 13), the parties were notified that oral arguments would not be held unless

a written request therefor was filed and granted. No such request was filed.

                                        FINDINGS OF FACT

        Plaintiff protectively filed applications for Disability Insurance Benefits and Supplemental

Security Income on April 11, 2018 (Tr. 12, 191, 201). Plaintiff alleged that she became disabled

on August 5, 2017, as a result of back pain; arthritis in the knees, hips, and legs; generalized anxiety

disorder; and major depressive disorder (Tr. 222). Administrative Law Judge Michael Scurry

(AALJ@) conducted a hearing on April 22, 2019, in Evansville, Indiana (Tr. 12, 28-33). Plaintiff

was present and represented by attorney Jessie Poag (Id.). Matthew E. Sprong, Ph.D., an impartial

vocational expert, testified during the hearing (Id.).

        In a decision dated May 1, 2019, the ALJ evaluated this adult disability claim pursuant to

the five-step sequential evaluation process promulgated by the Commissioner (Tr. 12-23). At the

first step, the ALJ found Plaintiff has not engaged in substantial gainful activity since August 5,

2017, the alleged onset date (Tr. 14). At the second step, the ALJ determined that Plaintiff has

the following severe impairments: major depressive disorder, generalized anxiety disorder, and

post-traumatic stress disorder (PTSD) (Tr. 15). The ALJ also determined that Plaintiff=s back

pain, and arthritis in her knees, hips, and legs are not medically determinable impairments (Tr. 15).

At the third step, the ALJ concluded that Plaintiff does not have an impairment or combination of

impairments that meets or medically equals one of the listed impairments in Appendix 1 (Id.).

        At the fourth step, the ALJ found Plaintiff has the residual functional capacity (RFC) to

perform a full range of work at all exertional levels but with the following non-exertional

limitations: she can understand, remember, and apply information for unskilled, routine, repetitive

                                                   2
Case 4:19-cv-00127-HBB Document 21 Filed 04/20/20 Page 3 of 15 PageID #: 464




tasks; she can concentrate, persist, and maintain pace for such tasks with routine changes and

routine support and structure, and can interact with the public occasionally (Tr. 17). Relying on

testimony from the vocational expert, the ALJ found that Plaintiff is unable to perform any of her

past relevant work (Tr. 21).

       The ALJ proceeded to the fifth step where he considered Plaintiff=s RFC, age, education,

and past work experience as well as testimony from the vocational expert (Tr. 21-22). The ALJ

found that Plaintiff is capable of performing a significant number of jobs that exist in the national

economy (Id.). Therefore, the ALJ concluded that Plaintiff has not been under a Adisability,@ as

defined in the Social Security Act, from August 5, 2017, through the date of the decision, May 1,

2019 (Tr. 22).

       Plaintiff timely filed a request for the Appeals Council to review the ALJ=s decision (Tr.

187-90). The Appeals Council denied Plaintiff=s request for review (Tr. 1-4).

                                    CONCLUSIONS OF LAW

                                        Standard of Review

       Review by the Court is limited to determining whether the findings set forth in the final

decision of the Commissioner are supported by Asubstantial evidence,@ 42 U.S.C. § 405(g); Cotton

v. Sullivan, 2 F.3d 692, 695 (6th Cir. 1993); Wyatt v. Sec’y of Health & Human Servs., 974 F.2d

680, 683 (6th Cir. 1992), and whether the correct legal standards were applied. Landsaw v. Sec’y

of Health & Human Servs., 803 F.2d 211, 213 (6th Cir. 1986). ASubstantial evidence exists when

a reasonable mind could accept the evidence as adequate to support the challenged conclusion,

even if that evidence could support a decision the other way.@ Cotton, 2 F.3d at 695 (quoting

Casey v. Sec’y of Health & Human Servs., 987 F.2d 1230, 1233 (6th Cir. 1993)). In reviewing a

                                                 3
Case 4:19-cv-00127-HBB Document 21 Filed 04/20/20 Page 4 of 15 PageID #: 465




case for substantial evidence, the Court Amay not try the case de novo, nor resolve conflicts in

evidence, nor decide questions of credibility.@ Cohen v. Sec’y of Health & Human Servs., 964

F.2d 524, 528 (6th Cir. 1992) (quoting Garner v. Heckler, 745 F.2d 383, 387 (6th Cir. 1984)).

       As previously mentioned, the Appeals Council denied Plaintiff=s request for review of the

ALJ=s decision (Tr. 1-4). At that point, the ALJ=s decision became the final decision of the

Commissioner. 20 C.F.R. §§ 404.955(b), 404.981, 422.210(a); see 42 U.S.C. § 405(h) (finality

of the Commissioner’s decision). Thus, the Court will be reviewing the decision of the ALJ, not

the Appeals Council, and the evidence that was in the administrative record when the ALJ rendered

the decision. 42 U.S.C. § 405(g); 20 C.F.R. § 404.981; Cline v. Comm’r of Soc. Sec., 96 F.3d

146, 148 (6th Cir. 1996); Cotton v. Sullivan, 2 F.3d 692, 695-696 (6th Cir. 1993).

                        The Commissioner’s Sequential Evaluation Process

       The Social Security Act authorizes payment of Disability Insurance Benefits and

Supplemental Security Income to persons with disabilities. 42 U.S.C. §§ 401 et seq. (Title II

Disability Insurance Benefits), 1381 et seq. (Title XVI Supplemental Security Income). The term

Adisability@ is defined as an

               [I]nability to engage in any substantial gainful activity by reason of
               any medically determinable physical or mental impairment which
               can be expected to result in death or which has lasted or can be
               expected to last for a continuous period of not less than twelve (12)
               months.

42 U.S.C. §§ 423(d)(1)(A) (Title II), 1382c(a)(3)(A) (Title XVI); 20 C.F.R. §§ 404.1505(a),

416.905(a); Barnhart v. Walton, 535 U.S. 212, 214 (2002); Abbott v. Sullivan, 905 F.2d 918, 923

(6th Cir. 1990).



                                                 4
Case 4:19-cv-00127-HBB Document 21 Filed 04/20/20 Page 5 of 15 PageID #: 466




       The Commissioner has promulgated regulations setting forth a five-step sequential

evaluation process for evaluating a disability claim. See AEvaluation of disability in general,@ 20

C.F.R. §§ 404.1520, 416.920. In summary, the evaluation proceeds as follows:

               1)      Is the claimant engaged in substantial gainful activity?

               2)      Does the claimant have a medically determinable
                       impairment or combination of impairments that satisfies the
                       duration requirement and significantly limits his or her
                       ability to do basic work activities?

               3)      Does the claimant have an impairment that meets or
                       medically equals the criteria of a listed impairment within
                       Appendix 1?

               4)      Does the claimant have the RFC to return to his or her past
                       relevant work?

               5)      Does the claimant’s RFC, age, education, and past work
                       experience allow him or her to perform a significant number
                       of jobs in the national economy?

Here, the ALJ denied Plaintiff=s claim at the fifth step.

                                            Finding No. 5

       1. Arguments of the Parties

       Plaintiff argues the ALJ’s RFC is not supported by substantial evidence because it is

contradicted by the only examining opinion of record (DN 17-1 PageID # 374, 376-85).

Specifically, Plaintiff is referring to the opinion of Margaret Sergeant, Ph.D., BCBA-D (Id.). In

pertinent part, Dr. Sergeant opined that Plaintiff has moderate to marked limitations in her abilities:

to tolerate the stress and pressure of day-to-day employment; and to sustain attention and

concentration towards the completion of tasks under time constraints (Id.). Plaintiff argues that

Dr. Sergeant’s opinion contains greater and far more detailed limitations than contained in the

                                                  5
Case 4:19-cv-00127-HBB Document 21 Filed 04/20/20 Page 6 of 15 PageID #: 467




ALJ’s RFC and it establishes she is disabled (Id. citing Social Security Ruling 85-15). Plaintiff

contends the ALJ failed to give legally sufficient good reasons to reject Dr. Sergeant’s medical

opinion (Id.). Alternatively, Plaintiff argues because the opinion of Dr. Sergeant and the opinions

of the non-examining state agency psychologists are, at the very least, equally supported and

consistent with the record, the regulations required the ALJ to discuss the other factors for

assessing the persuasiveness of the opinions (Id. citing 20 C.F.R. §§ 404.1520c(b)(2) and (b)(3),

416.920c(b)(2) and (b)(3)).

       Defendant argues the ALJ properly found the portion of Dr. Sergeant’s opinion indicating

moderate restrictions is more persuasive than the part expressing marked restrictions (DN 20

PageID # 433-47). Defendant believes the ALJ reasonably relied on the opinions of the non-

examining state agency psychologists, Ilze Sillers, Ph.D., and Tonya Gonzalez, Psy.D., who

considered the evidence in the record, including Dr. Sergeant’s report and opinions, and concluded

that Plaintiff had only moderate restrictions (Id.). Further, the ALJ appropriately considered the

opinion evidence in assessing Plaintiff’s mental RFC and reasonably concluded she could perform

the basic mental demands of unskilled work with additional mental functioning limitations (Id.

citing Tr. 15-21). Additionally, to the extent Dr. Sergeant opined Plaintiff could not complete

full-time work or was otherwise unemployable due to marked functional limitations, Defendant

asserts this opinion is “inherently neither valuable nor persuasive” under the regulations because

opinion was on an issue reserved to the Commissioner (Id. citing 20 C.F.R. §§ 404.1520b(c)(3),

416.920b(c)(3)).




                                                6
Case 4:19-cv-00127-HBB Document 21 Filed 04/20/20 Page 7 of 15 PageID #: 468




         2. Discussion

         The RFC finding is the administrative law judge=s ultimate determination of what a

claimant can still do despite his or her physical and mental limitations. 20 C.F.R. §§ 404.1545(a),

404.1546(c), 416.945(a), 416.946(c). The administrative law judge makes this finding based on

a consideration of medical source statements and all other evidence in the case record. 20 C.F.R.

§§ 404.1529, 404.1545(a)(3), 404.1546(c), 416.929, 416.945(a)(3), 416.946(c). Thus, in making

the residual functional capacity finding the administrative law judge must necessarily evaluate the

persuasiveness of the medical source statements in the record and assess the claimant’s subjective

allegations. 20 C.F.R. §§ 404.1520c, 404.1529(a), 416.920c, 416.929(a).

         The new regulations for evaluating medical opinions are applicable to Plaintiff’s case

because she filed her application after March 27, 2017. See 20 C.F.R. §§ 404.1520c, 416.920c.

The new regulations explicitly indicate “[w]e will not defer or give any specific evidentiary weight,

including controlling weight, to any medical opinion(s) or prior administrative medical

finding(s),” 1 in the record, even if it comes from a treating medical source. 20 C.F.R. §§
                                  2
404.1520c(a), 416.920c(a).              Instead, administrative law judges will now evaluate the

“persuasiveness” of medical opinions and prior administrative medical findings by utilizing the

five factors listed in paragraphs (c)(1) through (c)(5) of the regulation. 20 C.F.R. §§ 404.1520c(a)

and (b), 416.920c(a) and (b). The five factors are supportability, consistency, relationship with


1 At the initial and reconsideration levels State agency medical and psychological consultants review the evidence in
the case record and make “administrative medical findings.” 20 C.F.R. §§ 404.1513a(a)(1),416.913a(a)(1).
Administrative law judges “must consider” the administrative medical findings of non-examining state agency
medical or psychological consultants according to the new regulations. 20 C.F.R. §§ 404.1513a(b)(1),
416.913a(b)(1).
2 Contrary to Plaintiff’s contention, the language quoted above indicates that the new regulation has done away with
the controlling weight rule in 20 C.F.R. §§ 404.1527(c)(2) and 416.927(c).

                                                         7
Case 4:19-cv-00127-HBB Document 21 Filed 04/20/20 Page 8 of 15 PageID #: 469




the claimant, specialization, and other factors. 20 C.F.R. §§ 404.1520c(c)(1)-(5), 416.920c(c)(1)-

(5).3 Of these five factors, the two most important are supportability and consistency. 20 C.F.R.

§§ 404.1520c(a) and (b)(2), 416.920c(a) and (b)(2). The regulations require administrative law

judges to explain how they considered the supportability and consistency factors in determining

the persuasiveness of the medical source’s opinion.                           20 C.F.R. §§ 404.1520c(b)(2),

416.920c(b)(2). Notably, administrative law judges “may, but are not required to, explain how”

they considered the three other factors in determining the persuasiveness of the medical source’s

opinion. 20 C.F.R. §§ 404.1520c(b)(2), 416.920c(b)(2).

         The ALJ provided a comprehensive summary of Plaintiff’s statements and testimony

regarding her mental impairments (Tr. 17-19). The ALJ set forth a complete discussion of the

medical records from Dr. Debra Wallace, a treating general practitioner who prescribed Xanax for

Plaintiff’s anxiety and Prozac for her depression (Compare Tr. 16, 18-19 with 265-84, 292-301).

The ALJ included a comprehensive discussion of Dr. Sergeant’s report, diagnostic impression

(major depressive disorder and generalized anxiety disorder), and opinion regarding the degree of

limitation imposed by the mental impairments (compare Tr. 15-16, 19-20 with Tr. 286-90). The

ALJ also provided a complete summary of the administrative medical findings4 rendered at the



3 In assessing the relationship with the client, consideration should be given to the following: length of the treatment
relationship, frequency of examinations, purpose of the treatment relationship, extent of the treatment relationship,
and examining relationship. 20 C.F.R. §§ 404.1520c(c)(3)(i)-(v), 416.920c(c)(3)(i)-(v).
4 The opinions of Drs. Sillers and Gonzalez included Plaintiff’s limitations within the work setting (Tr. 63-64, 74-75,
87-88, 98-99). For example, they opined that Plaintiff had a moderate limitation on her capacity to understand and
remember detailed instructions, but she was not significantly limited as to understanding very short and simple
instructions; she had a moderate limitation on her ability to carry out detailed instructions and to maintain attention
and concentration for extended periods, but she was not significantly limited as to carrying out short simple
instructions; she had a moderate limitation on her ability to interact appropriately with the general public, but she was
not significantly limited as to getting along with coworkers or peers without distracting them or exhibiting behavioral
extremes (Id.).

                                                           8
Case 4:19-cv-00127-HBB Document 21 Filed 04/20/20 Page 9 of 15 PageID #: 470




initial and reconsideration levels by the non-examining state agency psychological consultants,

Drs. Sillers and Gonzalez (compare Tr. 20 with Tr. 56-66, 67-77, 80-90, 91-101).             Before

rendering their opinions, Drs. Sillers and Gonzalez reviewed the record which included Dr.

Wallace’s treatment records and Dr. Sergeant’s report (Tr. 56-66, 67-77, 80-90, 91-101).

       The ALJ observed that Drs. Sillers and Gonzalez ultimately found Plaintiff was capable of

performing detailed tasks that required some skills, but not complex duties; maintaining

concentration and attention for two-hour segments; completing a normal workday/work week;

respond appropriately to supervisors and coworkers in a setting requiring occasional contact with

the public; and adapting to routine changes and avoid hazards (Tr. 20). The ALJ determined that

these opinions are consistent with Plaintiff’s lack of steady, ongoing mental health treatment; her

mild exam findings; her improvement with medication; and the indications that she stopped work

for reasons other than her physical and mental impairments (Tr. 20). But given Dr. Sergeant’s

opinion that Plaintiff would be moderately limited in her capacity to understand, retain, and follow

instructions to perform unskilled work, the ALJ found it more reasonable to limit Plaintiff to

unskilled, routine, repetitive tasks (Id.). In sum, the ALJ found the opinions of Drs. Sillers and

Gonzalez persuasive and consistent with the evidence of record (Id.). The Court concludes the

ALJ’s evaluation of the persuasiveness of the prior administrative medical findings is supported

by substantial evidence in the record and comports with applicable law.




                                                 9
Case 4:19-cv-00127-HBB Document 21 Filed 04/20/20 Page 10 of 15 PageID #: 471




        The ALJ found Dr. Sergeant’s opinion5 regarding moderate restrictions more persuasive

than her opinion regarding marked associated restrictions because of Plaintiff’s history, medical

evidence, activities of daily living, and the consultative exam findings (Tr. 20). Further, the ALJ

pointed out that the medical record is not consistent with any marked limitations in Plaintiff’s

mental abilities (Id.). Therefore, the ALJ concluded that “Dr. Sergeant’s opinion as a whole is

somewhat persuasive” (Id.).           Notably, the ALJ relied on one of Dr. Sergeant’s moderate

limitations when he concluded it is more reasonable to restrict Plaintiff to “unskilled, routine,

repetitive tasks” than detailed tasks that require some skills, but not complex duties (Id.).                   The

ALJ’s evaluation of the persuasiveness of Dr. Sergeant’s opinion is supported by substantial

evidence in the record and comports with applicable law.

        The regulations direct when administrative law judges find that two or more medical

opinions about the same issue are both equally well supported and consistent with the record but

are not exactly the same, they “will articulate” how they “considered the other most persuasive

factors in paragraphs (c)(3) through (c)(5)” of the regulations.               20 C.F.R. §§ 404.1520c(b)(3),

416.920c(b)(3).       Here, the ALJ addressed just such a situation.                Drs. Sillers and Gonzalez

opined Plaintiff was capable of doing tasks that required some skills, but not complex duties.                   Dr.

Sergeant opined Plaintiff would be moderately limited in her capacity to understand, retain, and

follow instructions to perform unskilled work.                 The ALJ cited Dr. Sergeant’s examining



5 Dr. Sergeant opined that Plaintiff had a moderate limitation on her capacity: to understand, retain, and follow
instructions towards the performance of simple, repetitive tasks; and to respond appropriately to supervisors, co-
workers, and the general public in a work setting (Tr. 289). Dr. Sergeant opined that Plaintiff had a moderate to
marked limitation on her capacity: to sustain attention and concentration towards the completion of tasks under time
constraints; and to tolerate stress; and the pressure of day-to-day employment (Id.). Further, Dr. Sergeant indicated
that in the absence of treatment, Plaintiff’s “mental health prognosis would likely be guarded” (Tr. 290).

                                                        10
Case 4:19-cv-00127-HBB Document 21 Filed 04/20/20 Page 11 of 15 PageID #: 472




relationship and opinion in the ALJ’s explanation why he found “it is more reasonable to restrict

the claimant to unskilled, routine, repetitive tasks” (Tr. 20). See 20 C.F.R. §§ 404.1520c(c)(3)(v)

and 416.920c(c)(3)(v). Thus, contrary to Plaintiff’s assertion, the ALJ did articulate how he

considered the other factors in paragraphs (c)(3) through (c)(5) of the regulations.

                                                Finding No. 10

        1. Arguments of the Parties

        Plaintiff contends the ALJ erred by denying her the opportunity to raise objections and

present rebuttal evidence demonstrating the vocational expert’s testimony was based on obsolete

information in the Dictionary of Occupational Titles (DN 17-1 PageID # 374, 385-97).6 Plaintiff

explains that in her pre-hearing memorandum she requested 30-days for post-hearing development

to object, if warranted, to the testimony of the vocational expert (Id. citing Tr. 259). Plaintiff

concedes that she did not raise her 30-day request during the administrative hearing (Id.). But

Plaintiff points out that two days after the hearing she submitted a memorandum asserting three

specific objections to the vocational expert’s testimony and rebuttal evidence (Id. citing Exhibit A

pages 1-26). Plaintiff argues despite her constitutional and statutory right to cross-examine

witnesses, present evidence and confront evidence against her, the ALJ overruled her post-hearing

objections as untimely and refused to enter the objections memorandum into evidence (Id. Tr. 12).

Plaintiff characterizes the vocational expert’s testimony as a surprise that she could not have

effectively addressed through cross-examination (Id.). Plaintiff contends the ALJ’s rejection of




6 Along with her fact and law summary filed with the Court, Plaintiff has filed a copy the objections memorandum
submitted to the ALJ, as Exhibit A, and the declaration of attorney Jari R. Martin as Exhibit B (DN 17-1 PageID #
374, 385-97).

                                                       11
Case 4:19-cv-00127-HBB Document 21 Filed 04/20/20 Page 12 of 15 PageID #: 473




her memorandum of objections is not harmless error because the objections and evidence present

issues facially relevant to the ALJ’s step 5 finding and, if accepted, are outcome determinative

(Id.).

         Defendant asserts that substantial evidence supports the ALJ’s finding that Plaintiff can

perform other jobs existing in significant numbers in the national economy7 (DN 20 PageID #

447-60). Defendant points out that Plaintiff only asked the vocational expert one question8 on

cross-examination (Id.). Defendant asserts that Plaintiff had the opportunity but failed to ask the

vocational expert about the skill level of these jobs, whether these occupations remained unskilled

under O*NET or the Standard Occupational Classification Codes (SOC), and to compare

information in the DOT and O*NET regarding the three occupations (Id. citing Tr. 48-54).

Defendant acknowledges Plaintiff’s prehearing request to submit a post-hearing argument9, but

points out Plaintiff failed to mention this during the hearing (Id.). Further, the ALJ’s decision

unequivocally denied Plaintiff’s request to hold the record open and explained because she was

able to question the vocational expert during the hearing, her post-hearing memorandum and

objections to the vocational expert’s testimony were untimely and overruled (Id. citing Tr. 12).

Defendant contends that the ALJ’s rulings were sufficient to satisfy any generalized requirement

to “consider” all of the evidence (Id.). Defendant also points out that a claimant who fails to


7 Defendant indicates that the vocational expert responded to the ALJ’s hypothetical question by providing three
examples of unskilled occupations that were compatible with the limitations: industrial cleaner, laundry laborer, and
stuffer (DN 20 PageID # 447-49, citing Tr. 52).
8 Specifically, Plaintiff asked about the source of the vocational expert’s numbers and the vocational expert
identified Occupational Employment Quarterly, which he adjusted to remove part time work and then rounded down
to the nearest 10,000 jobs (Id. citing Tr. 53).
9 The pre-hearing brief, dated one week before the hearing, requested the record be held open for 30 days after the
hearing, if a a vocational expert testifies at step 5 about specific jobs and the numbers of those jobs in the national
economy, so Plaintiff may submit post-hearing argument regarding those vocational issues (Id. citing Tr. 259).

                                                          12
Case 4:19-cv-00127-HBB Document 21 Filed 04/20/20 Page 13 of 15 PageID #: 474




object to vocational expert testimony at the hearing may waive or forfeit the right to latter

objections (Id. citing Barrett v. Barnhart, 355 F.3d 1065, 1067 (6th Cir. 2004) and numerous other

cases). Defendant also asserts that the ALJ followed Social Security Ruling 00-4p (Id. citing Tr.

52). Defendant also cites a recent Sixth Circuit holding that undermines Plaintiff’s position (Id.

O’Neal II v. Comm’r of Soc, Sec., ___ F. App’x ___, 2020 WL 97414 (6th Cir. Jan. 7, 2020)).

       2. Discussion

       The Sixth Circuit, albeit in an unpublished opinion, previously cautioned that “common

sense dictates” when job descriptions in the DOT “appear obsolete, a more recent source of

information should be consulted.” Cunningham v. Astrue, 360 F. App'x 606, 615 (6th Cir. 2010)

(emphasis added).    Several district courts in the Sixth Circuit followed Cunningham and

remanded matters to the Commissioner when the vocational expert’s reliance on potentially

obsolete job descriptions from the DOT raised sufficient doubt whether substantial evidence

supported the ALJ’s determination at the fifth step. See e.g. Wright v. Berryhill, No. 4:18-CV-

00021, 2019 WL 498855, at *9 (W.D. Ky. Feb. 8, 2019); Westmoreland v. Berryhill, No. 3:17-cv-

00096, 2018 WL 1522118, at *4 (S.D. Ohio Mar. 28, 2018); Rollston v. Comm’r of Soc. Sec., No.

1:16-CV-168, 2016 WL 6436676, at *4 (W.D. Mich. Nov. 1, 2016). Other district courts within

the Sixth Circuit have criticized Cunningham’s reasoning and declined to follow its holding. See

e.g. Kidd v. Berryhill, No. 5:17-CV-420-REW, 2018 WL 3040894, at *7-10 (E.D. Ky. June 19,

2018); Montano v. Comm’r of Soc. Sec., No. 1:13-cv-70, 2014 WL 585363, at *15 (S.D. Ohio

Feb. 14, 2014); Belew v. Astrue, No. 2:11-107-DCR, 2012 WL 3027114, at *9-10 (E.D. Ky. July

24, 2012).



                                               13
Case 4:19-cv-00127-HBB Document 21 Filed 04/20/20 Page 14 of 15 PageID #: 475




       In a recently issued unpublished order, the Sixth Circuit attempted to resolve the apparent

confusion among some of the district courts. O’Neal v. Comm’r of Soc. Sec., No. 18-2372, ___

F. App’x ___, 2020 WL 97414, at *3-4 (6th Cir. Jan. 7, 2020). Because the regulations continue

to recognize the DOT as a source of reliable information and the claimant did not to cross-examine

the vocational expert about the DOT job descriptions when he had the opportunity, the Sixth

Circuit held the vocational expert’s testimony constitutes substantial evidence to support the ALJ’s

finding that the claimant was able to perform work that existed in significant numbers in the

national economy. Id.

       Applying the holding in O’Neal to the circumstances before the Court, during the

administrative hearing the vocational expert responded to ALJ’s first hypothetical question by

testifying that the individual could perform occupations such as industrial cleaner, DOT # 381.687-

018, with 469,000 jobs in the national economy; laundry laborer, DOT # 361.687-018, with 79,000

jobs in the national economy; and stuffer, DOT # 520.685-010, with 42,000 jobs in the national

economy (Tr. 51-52).

       On cross-examination, Plaintiff asked for the source of the job numbers the vocational

expert provided in response the ALJ’s first hypothetical question (Tr. 53). The vocational expert

responded by identifying the U.S. Publishing Occupational Employment Quarterly (Id.). Plaintiff

next asked if the vocational expert made any adjustments to the numbers (Id.). The vocational

expert responded that he removed the 18% part-time work and rounded down to the nearest ten

thousand (Id.). Plaintiff then indicated she had no more questions for the vocational expert (Id.).

       Although Plaintiff had the opportunity, she did not cross-examine the vocational expert

about the DOT descriptions for these three jobs (Tr. 53). Thus, considering the holding in O’Neal,

                                                14
Case 4:19-cv-00127-HBB Document 21 Filed 04/20/20 Page 15 of 15 PageID #: 476




the vocational expert’s testimony constitutes substantial evidence to support ALJ’s finding that

Plaintiff is able to perform work that exists in significant numbers in the national economy.

       Additionally, in the decision, the ALJ acknowledged Plaintiff’s pre-hearing request to hold

the record open for 30 days after the hearing to “address vocational issues” (Tr. 12 citing Tr. 258-

60). The ALJ responded as follows:

                  That request is denied. The Post-Hearing Memorandum and
                  Objections to the Vocational Witness' Testimony dated April 23,
                  2019 is not admitted into the record. During the hearing the
                  claimant's attorney was able to question the vocational expert, and
                  the objections after the hearing are untimely and are overruled.

(Tr. 12). The ALJ clearly explained that Plaintiff should have raised her objections through cross-

examination of the vocational expert but failed to do so. For this reason, the ALJ denied

Plaintiff’s request to hold the record open, and he overruled as untimely Plaintiff’s post-hearing

objections to the vocational expert.      Contrary to Plaintiff’s assertion, the ALJ provided an

adequate explanation for his rulings. Further, considering the Sixth Circuit’s recent holding in

O’Neal, the ALJ’s rulings comport with applicable law in this Circuit.

                                               ORDER

       IT IS HEREBY ORDERED that the final decision of the Commissioner is AFFIRMED.

       IT IS FURTHER ORDERED that judgment is GRANTED for the Commissioner.


       April 20, 2020




Copies:           Counsel

                                                  15
